DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with respect to claims 1-18 have been considered and overcome the previous rejections. However, the claims have been amended in the reply filled on 6/30/2021 to overcome the rejections. The amendment required further search and consideration, since it introduced new limitations. Upon further consideration new rejection follow using newly discovered art: Wiemers U.S. Publication 2015/0001161 A1. Rejections are necessitated by amendment. However a new 112 rejection is listed below. 

Claim Objections

Claim 1 is objected to because of the following informalities line 1 of claim 1, the word “contaminates” (verb) should be “contaminants” (noun). (Claim 16 has the same issue.)
. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
Invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the chlorine" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if f the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer DE 20 2016 005 212 U1 in view of Wiemers U.S. Publication 2015/0001161 A1.
With respect to claim 1, the Roemer DE 20 2016 005 212 U1 reference discloses in the
English abstract and translation a mobile water treatment system for treating contaminants in water comprising: (a) a mobile framework (inherent to the device being mobile-very broad limitation);
(b) one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.
The reference does not disclose the framework has four wheels and may be moved under mechanical force, and the mobile water treatment system is configured to allow the flow pathway through the one or more treatment modules to be modified on site based on water treatment needs.
However the Wiemers reference discloses a water treatment device in figure 1 on a mobile wheeled platform in paragraph 0065 comprising 4 wheels and configured with a management system that may allow for bypass (modified) arrangements to provide onsite modification. The arrangement allows for onsite treatment, increased operation control and flexibility in treatments offered, Paragraphs 005-0031 and claims.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use a mobile platform with bypass options, since the Wiemers reference discloses it would provide the added benefit of allowing for onsite treatment, increased operation control and flexibility in treatments offered.
With respect to claims 2-3, the Roemer reference further disclose the use of brine from brine tank 2, known to be a chloride salt, more specifically sodium chloride, and thus capable of generating chlorine by electrolysis.
With respect to claim 12, the rejection of claim 1 discloses the mobile water treatment system of claim1 and therefore the contaminants are capable of comprising volatile organics, non- volatile organics, particulates, pathogens, viruses, parasites, metals, or mixtures of the same. Since the device is capable of handling water and these are known to be contained in water.
The Examiner notes that claim 1 refers to “for treating contaminants” which is considered intended use language. There is no positive recitation of the contaminants.
Claims 4, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Wiemers as applied above further in view of Faqih U.S. Publication 2002/0046569 A1. 
With respect to claim 4, the Roemer in view of Wiemers references does not disclose the use of a pre filter. Faqih reference discloses the use of a pre filter 455 in paragraph 0162 and figure 6 to provide filtration of water before entering the water tank for further treatment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer in view of Wiemers references and use the pre filtration, such as in the Faqih reference, since it would yield the added benefit of providing increased filtration.
With respect to claims 5, 14 and 15, the Faqih reference discloses the limitations not disclosed by the Roemer in view of Wiemers references. The Faqih reference discloses in the abstract the use of activated carbon filter and chlorination and chemical treatment/disinfection such as ozone, Ultra violet treatment as well ion exchange treatment. The reference discloses a treatment train. Each step in the treatment train provides addition treatment to the water. Any of the additional steps could be considered a tank that is capable of providing a residence time for chlorine, since there is no time specified and it is inherent to the time for the process step to occur.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer in view of Wiemers references and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated.
With respect to claim 13, the Faqih reference further discloses the limitation not taught by the Roemer in view of Wiemers references. The Faqih reference discloses in paragraph 0182 the apparatus may treat 78 liters per day or 0.143 gallons per minute.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Roemer in view of Wiemers references and treat 0.14 gallons per minute, since the Faqih reference discloses the rate to provide the expected result of producing treated water in similar conditions.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of
Wiemers references as applied above further in view of Smith U.S. Publication 2015/0299000 A1.
With respect to claims 6-9, the Smith reference discloses the limitation not disclosed by the Roemer in view of Wiemers references. The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer in view of Wiemers references and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Wiemers references in view of Smith as applied above further in view of Timmons U.S Publication 2018/0222783 A1.
With respect to claim 10, the Timmons reference discloses the limitation not disclosed by the Roemer in view of Wiemers references in view of Smith references. The Timmons reference discloses in paragraphs such as the abstract and 0090-0095 that silver on silica gel or alumina supports are known to provide germicidal treatment to water.
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Roemer in view of Wiemers references in view of Smith references and use the silver on silica gel or alumina supports, since the Timmons reference discloses it would yield the added benefit of provident germicidal treatment to the water.
Claims 11, 16, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer DE 20 2016 005 212 U1 in view of Wiemers U.S. Publication 2015/0001161 A1 in view of Smith U.S. Publication 2015/0299000 A1 further in view of Faqih U.S. Publication 2002/0046569 A1.
With respect to claims 16, 17-18, 11, the Roemer DE 20 2016 005 212 U1 reference discloses in the English abstract and translation a mobile water treatment system for treating contaminants in water comprising: (a) a mobile framework (inherent to the device being mobile-very broad limitation);
 	(b) one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.
The reference differs in that it does not disclose (e) at least one pre-filter that filters the contaminated water prior to entering the mobile water treatment system, (ii) an activated carbon treatment module and (iii) a treatment module using a disinfecting composite material comprising a silver coated composite material.
The reference does not disclose the framework has four wheels and may be moved under mechanical force, and the mobile water treatment system is configured to allow the flow pathway through the one or more treatment modules to be modified on site based on water treatment needs.
However the Wiemers reference discloses a water treatment device in figure 1 on a mobile wheeled platform in paragraph 0065 comprising 4 wheels and configured with a management system that may allow for bypass (modified) arrangements to provide onsite modification. The arrangement allows for onsite treatment, increased operation control and flexibility in treatments offered, Paragraphs 005-0031 and claims. The Wiemers reference discloses a valve such as 77 and quick connect fittings in paragraph such as 0075 and hose in paragraphs such as 0072.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use a mobile platform with bypass options, since the Wiemers reference discloses it would provide the added benefit of allowing for onsite treatment, increased operation control and flexibility in treatments offered.
The Faqih reference discloses the limitations not disclosed by the Roemer reference. The Faqih reference discloses in the abstract the use of activated carbon filter and chlorination and chemical treatment/disinfection such as ozone, Ultra violet treatment as well ion exchange treatment. The reference discloses a treatment train. Each step in the treatment train provide treatment to the water.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated.
The reference differ in that they do not disclose a treatment module using a disinfecting composite material comprising a silver coated composite material.
The Smith reference discloses the limitation not disclosed by the Roemer reference. The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/CAMERON J ALLEN/
Examiner, Art Unit 1774